            Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 1 of 19 PageID #: 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Southern District
                                                   __________ Districtof
                                                                       ofIndiana
                                                                          __________

                  United States of America                           )
                             v.                                      )
                                                                     )      Case No.
                                                                     )                 1:20-mj-383
           DONALD ROBERT RICHARDS III,                               )
                                                                     )
                                                                     )
                          Defendant(s)


                                                   CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of              June 8 - December 23, 2019          in the county of                Marion             in the
     Southern          District of             Indiana           , the defendant(s) violated:

            Code Section                                                       Offense Description
Counts 1 and 2: 18 U.S.C. § 2251                  Sexual Exploitation of a Child / Attempted Sexual Exploitation of a Child
(a) and (e)

Count 3: 18 U.S.C. § 2252(a)(2)                   Distribution / Receipt of Visual Depictions of Minors Engaged in Sexually
                                                  Explicit Conduct




         This criminal complaint is based on these facts:
See attached affidavit.




         ✔ Continued on the attached sheet.
         u


                                                                                                Complainant’s ssignature

                                                                                                Darin Odier, TFO FBI
                                                                                                 Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
telephone
 UHOLDEOHHOHFWURQLFPHDQV

Date:     04/17/2020
                                                                                                   Judge’s signature

City and state:                          Indianapolis, IN                   Mark J.Mark  J. Dinsmore, U.S. Magistrate Judge
                                                                                    Dinsmore
                                                                                               Printed name and title
                                                                            United States Magistrate   Judge
                                                                            Southern District of Indiana

        Print                        Save As...                   Attach                                                   Reset
  Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 2 of 19 PageID #: 3




                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

         I, Darin Odier, being duly sworn, hereby depose and state as follows:

         1.    Affiant: I am a Detective in the Cybercrime Unit of the Indianapolis

Metropolitan Police Department (IMPD). I am also a cross-designated Task Force

officer assigned to the FBI’s Indianapolis Violent Crimes Against Children Task

Force.

         2.    Experience: I have over 31 years of law enforcement experience. I

have investigated State and Federal criminal violations related to high technology

or cybercrime, child exploitation, and child pornography. I have written numerous

search warrants involving internet crimes against children cases and participated

in their execution.

         3.    Training: I have attended and presented at the National Crimes

Against Children Conference multiple times and attended numerous classes related

to investigating the online sexual exploitation of children. I am also a member of

the Indiana Internet Crimes Against Children Task Force, which includes federal,

state, and local law enforcement agencies. I am currently assigned to operate in an

undercover capacity on the internet to identify and investigate persons attempting

to exploit or solicit sexual acts with children or trafficking in child pornography. As

a Task Force Officer, I am authorized to investigate violations of the laws of the

United States and to execute warrants issued under the authority of the United

States.




                                            1
  Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 3 of 19 PageID #: 4




      4.     Information provided: The statements in this affidavit are based on

information obtained from my observations and communications, as well as

information learned from other law enforcement officers and witnesses. Because

this affidavit is being submitted for the limited purpose of securing an arrest

warrant and criminal complaint, I have not included each and every fact known to

the investigators concerning this investigation. I have set forth only the facts that

I believe are necessary to establish probable cause that Donald Robert Richards III

(RICHARDS) committed criminal offenses.

      5.     Probable Cause: For the reasons listed below, there is probable cause

to believe that Donald Robert Richards III, DOB xx-xx-1989 (known to Affiant, but

redacted) has committed the following offenses in the Southern District of Indiana

and elsewhere:

             A.     Counts 1-2: Sexual Exploitation of a Child / Attempted

      Sexual Exploitation of a Child: On or between June 8, 2019 and on or

      about December 23, 2019, within the Southern District of Indiana, in the

      Indianapolis area, Donald Robert Richards III sexually exploited Minor

      Victims 1 and 2, children who were each less than 18 years of age, by using

      each minor or attempting to use each minor to create visual depictions of

      Minor Victims 1 and 2 engaging in sexually explicit conduct, using materials

      that travelled in interstate or foreign commerce, in violation of 18 U.S.C. §

      2251(a) and (e);




                                          2
Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 4 of 19 PageID #: 5




         B.     Count 3: Distribution / Receipt of Visual Depictions of

   Minors Engaged in Sexually Explicit Conduct: On or about December

   23, 2019, within the Southern District of Indiana, in the Indianapolis area,

   and elsewhere, Donald Robert Richards III knowingly distributed visual

   depictions, using any means or facility of interstate or foreign commerce, by

   any means including by computer, where the producing of such visual

   depiction involves the use of a minor engaging in sexually explicit conduct;

   and such visual depiction is of such conduct, including at least one visual

   depiction of a child who the Defendant knew to be prepubescent or less than

   12 years of age, in violation of 18 U.S.C. § 2252(a)(2);

   6.    Statutory authority:

         A.     Sexual Exploitation of a Child and Attempt (18 U.S.C. §

   2251(a) and (e)): This statute provides that “Any person who employs, uses,

   persuades, induces, entices, or coerces any minor to engage in, or who has a

   minor assist any other person to engage in, or who transports any minor in or

   affecting interstate or foreign commerce, or in any Territory or Possession of

   the United States, with the intent that such minor engage in, any sexually

   explicit conduct for the purpose of producing any visual depiction of such

   conduct or for the purpose of transmitting a live visual depiction of such

   conduct, shall be punished as provided under subsection (e), if such person

   knows or has reason to know that such visual depiction will be transported or

   transmitted using any means or facility of interstate or foreign commerce or



                                        3
Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 5 of 19 PageID #: 6




   in or affecting interstate or foreign commerce or mailed, if that visual

   depiction was produced or transmitted using materials that have been

   mailed, shipped, or transported in or affecting interstate or foreign commerce

   by any means, including by computer, or if such visual depiction has actually

   been transported or transmitted using any means or facility of interstate or

   foreign commerce or in or affecting interstate or foreign commerce or mailed.”

   It is also a crime to attempt to sexually exploit a child. 18 U.S.C. § 2251(e).

         B.     Distribution and Receipt of a Visual Depiction of a Minor

   Engaged in Sexually Explicit Conduct (18 U.S.C. § 2252(a)(2)): This

   investigation concerns alleged violations of 18 U.S.C. § 2252(a)(2), which

   prohibits a person from knowingly receiving and distributing any visual

   depiction using any means or facility of interstate or foreign commerce or

   that has been mailed, or has been shipped or transported in or affecting

   interstate or foreign commerce, or which contains materials which have been

   mailed or so shipped or transported, by any means including by computer, or

   knowingly reproducing any visual depiction for distribution using any means

   or facility of interstate or foreign commerce or in or affecting interstate or

   foreign commerce or through the mails, if the producing of such visual

   depiction involves the use of a minor engaging in sexually explicit conduct;

   ௗand such visual depiction is of such conduct;

   7.    Definitions: The following definitions apply to this Affidavit:

         A.     The term “minor,” as defined in 18 U.S.C. § 2256(1), refers to



                                        4
  Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 6 of 19 PageID #: 7




      any person under the age of eighteen years.

             B.     The term “sexually explicit conduct,” 18 U.S.C. § 2256(2)(A)(i-v),

      is defined as actual or simulated (a) sexual intercourse, including genital-

      genital, oral-genital, anal-genital, or oral-anal, whether between persons of

      the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or

      masochistic abuse; or (e) lascivious exhibition of the genitals or pubic areas of

      any person.

             C.     The term “visual depiction,” as defined in 18 U.S.C. § 2256(5),

      includes undeveloped film and videotape, data stored on computer disc or

      other electronic means which is capable of conversion into a visual image,

      and data which is capable of conversion into a visual image that has been

      transmitted by any means, whether or not stored in a permanent format.

      8.     Investigation of Donald Robert Richards III: This investigation

began when a detective in North Carolina, acting in an undercover capacity,

communicated with Kik user “IndyXXXXXXX” in December of 2019.

“IndyXXXXXXX” posted sexually explicit images of pre-pubescent minor females,

and the detective chatted with “IndyXXXXXXX.” who admitted that he was posting

sexually explicit images of female relatives. Based on the conduct and admissions

of “IndyXXXXXXX,” law enforcement made efforts to identify the Kik user and

traced his location to Indianapolis, in the Southern District of Indiana. On April 16,

2020, this Affiant obtained a search warrant and the execution of that search

warrant led to the arrest of the Defendant for the charges and conduct detailed in



                                           5
   Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 7 of 19 PageID #: 8




this affidavit.

         9.       On April 16, 2020 this Affiant learned the following information from

Detective J.B. Reid (Reid), a law enforcement officer with the Boone County, North

Carolina Police Department. Detective J.B. Reid is a member of the Internet Crimes

Against Children (ICAC) Taskforce and is experienced in ICAC investigations.

                  A.       On December 4th, 2019, Detective Reid began a proactive

         undercover investigation into the sexual exploitation of children via Kik

         Messenger. Reid located a public Kik group displaying the name “Love it”

         with the identifier of “#tabuyung” 1. Reid utilized an undercover Kik

         Messenger account and joined the aforementioned group on December 4th,

         2019 at approximately 1:30 p.m. EST. All times listed within this affidavit

         are in Eastern Standard Time. Reid saw that the profile picture for the

         group “Love it” / “#tabuyung” depicted a young child lying backwards and in

         the grasp of an adult, while an unknown liquid was being poured into the

         child’s mouth and was covering the child’s face.

                  B.       Reid could see that an individual identified as Kik user name

         “Jacky_xxx” (redacted but known to Affiant) was the owner of the Kik group,

         which was indicated by a green badge on her profile picture. Reid did not

         view that there were any administrators within the group, nor did he view

         any group rules posted upon his entry to the group.

                  C.       Reid saw that Kik user “indyxxxxxxx” (display name: X x)


1 This Affiant knows that “taboo” is a term frequently used online to refer to child pornography by individuals with
a sexual interest in children.

                                                         6
Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 8 of 19 PageID #: 9




   (Redacted but known to this Affiant) was a member of the Kik group, “Love

   it” / “#tabuyung”.

         D.      Reid observed that the following visual depictions were posted in

   the Kik group “Love it” / “#tabuyung” by Kik user “indyxxxxxxx” and Reid

   captured these depictions as evidence:

                i.      On or about December 11th, 2019: a color image file

         depicting a prepubescent female minor, approximately 7-8 years old,

         lying face down with no pants or underwear on. The prepubescent

         female has her legs spread and her genitals displayed in a lewd and

         lascivious manner. The prepubescent female has no pubic hair

         present.

               ii.      On or about December 11th, 2019: a color image file

         depicting a prepubescent female, approximately 3-5 years old, lying on

         her back while not wearing pants or underwear. The prepubescent

         female child has her legs spread and her genitals displayed in a lewd

         and lascivious manner. An adult male is grasping his erect penis with

         his left hand and has his penis pressed against the leg/buttocks area of

         the child and within inches of her genitals.

              iii.      On or about January 14th, 2020: a color image file

         depicting a nude, prepubescent female, approximately 3-4 years old,

         lying on her back. The focus of the image is the child’s genitals, which

         are displayed in a lewd and lascivious manner.



                                       7
  Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 9 of 19 PageID #: 10




                  E.       On or about December 18th, 2019, at approximately 1739 hours,

         Reid saw that Kik user “indyXXXXXXX” posted a message within

         “#tabuyung” which stated, “Any active parents into joining a special group

         lmk [let me know] must be able to verify”.

                  F.       On or about December 18th, 2019, in an attempt to gather more

         information on the “special group” that Kik user “indyXXXXXXX” mentioned,

         Reid sent “indyXXXXXXX” a direct message asking, “Hey indy whats ur

         group abt”? Kik user “indyXXXXXXX” replied, “Erotic parenting for parents

         who ate very active and enjoy sharing there experiences”.

                  G.       On or about December 18th, 2019, within the private

         conversation, at approximately 1808 hrs, Kik user “indyXXXXXXX” sent Reid

         a color image file depicting an adult male’s erect penis pressed against the

         genitals of a prepubescent female child, approximately 3-5 years old. While

         sending the image file, Kik user “indyXXXXXXX” also stated, “Show me

         yours”. Reid asked, “Who is that” and Kik user “indyXXXXXXX” replied, “My

         [female relative] 2”. Reid asked, “How old is she” and Kik user

         “indyXXXXXXX” responded, “Shes 5”.

                  H.       On or about December 19th, 2019, Reid asked, “how does

         everything work with ur [female relatives]”, and on December 20, 2019, Kik

         user “indyXXXXXXX” replied, “Well they come over every weekend and they



2 Throughout this affidavit, the term “female relative” will be substituted for the term used by the Defendant to refer
to his relationship to the Minor Victims. This substitution is being made to protect the identity of Minor Victims 1
and 2. The actual relationship between the Defendant and Minor Victims 1 and 2 is known to the Affiant, as is their
actual identity. The Defendant always stated the actual relationship in the chats with the undercover detective.

                                                          8
Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 10 of 19 PageID #: 11




    want me to lick there pussy so I do. I put porn on tv and and they usally

    explore”.

          I.     On December 23rd, 2019, in an effort to identify potential female

    minor(s) of Kik user “indyXXXXXXX”, Reid asked, “U got any pics”? Kik user

    “indyXXXXXXX” then sent two color image files. The first image file depicted

    a prepubescent female, approximately 3-5 years old, lying on her stomach

    without any pants or underwear on. The prepubescent female’s legs are

    spread and her genitals are displayed in a lewd and lascivious manner. The

    focus of the image is the child’s genitals. The second image file depicted an

    adult male pressing his erect penis into the buttocks area of a prepubescent

    female child, approximately 3-5 years old. The female child’s genitals are

    also displayed in a lewd and lascivious manner in the image.

          J.     On December 24th, 2019, Reid asked, “Thats really ur

    [relatives]” and “How old r they”? On December 25th, 2019, Kik user

    “indyXXXXXXX” replied, “3&5”.

          K.     On January 15th, 2020, in response to the image file that

    “indyXXXXXXX” posted within “#tabuyung”, Reid asked, “Hey how old is the

    girl u posted in group”? Kik user “indyXXXXXXX” replied, “5” and Reid

    asked, “Oh is that 1 of ur [relatives]”? Kik user “indyXXXXXXX” answered,

    “Yes its my [female relative]”.

    10.   Identifying Kik User “indyXXXXXXX”:

          A.     On or about December 20th, 2019, an Administrative Subpoena



                                       9
Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 11 of 19 PageID #: 12




    was sent from the North Carolina State Bureau of Investigation to Kik, dba

    MediaLab.Ai, Inc. for subscriber information, with regards to the Kik user,

    “indyXXXXXXX”.

          B.     On January 9th, 2020, Kik responded with subscriber

    information for Kik user, “indyXXXXXXX”. The IP address 47.227.124.198

    was consistent throughout the IP logs and on January 9th, 2020, an

    Administrative Subpoena was sent from the North Carolina State Bureau of

    Investigation to Charter Communications for IP address 47.227.124.198. The

    email address, “chrissyb1416@gmail.com,” was also listed within the Kik

    subscriber information for user “indyXXXXXXX” and showed that the email

    address had been “confirmed.”

          C.     On January 9th, 2020, Charter Communications responded with

    a return, indicating a subscriber who lived at xxxx E. Tabor Street,

    Indianapolis, IN 46203-4411. An email address and phone number were also

    provided. Reid located an Indiana Operator’s License number matching the

    name on the subscriber information at the Tabor Street address.

          D.     On January 27th, 2020, an Administrative Subpoena was sent

    from the North Carolina State Bureau of Investigation to Google LLC, for the

    email address “chrissyb1416@gmail.com.”     On February 6th, 2020, Google

    LLC responded with responsive data associated with the account,

    “chrissyb1416@gmail.com.” The recovery email address,

    “brichards1534@gmail.com” was listed within the subscriber information as



                                      10
 Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 12 of 19 PageID #: 13




         well as IP address activity. Within the IP address activity were the IP

         addresses 2600:1:9227:daad:8cd9:1805:b9cb:ddc1 and

         2600:1:9ba8:2ded:9ba1:35:9e57:5328. On February 7th, 2020, an

         Administrative Subpoena was sent from the North Carolina State Bureau of

         Investigation to Sprint, with regards to these two IP addresses. Sprint

         responded with responsive data for these IP addresses. One of the sets of

         subscriber information showed a subject named Bobby Richards, with a date

         of birth listed as 10/10/19xx and the email address,

         “brichards1534@gmail.com” listed as the preferred communications method.

         There were two billing addresses provided for Bobby Richards:

                  i. Effective: 11/2/2019: BOBBY RICHARDS, xxxx E TABOR ST,

                       INDIANAPOLIS, IN 46203 (address redacted but known to Affiant)

                 ii. Effective: 10/10/2019: BOBBY RICHARDS, xxxx N SHERMAN DR.,

                       INDIANAPOLIS, IN 46220 (address redacted but known to Affiant)

                  E.       Using that information, Reid located a Facebook page for a

         subject named “Bobby Richards (Donald Robert Richards III)” and the URL

         for the page was “https://www.facebook.com/bobby.xxxxxxxx.xxxx” (redacted

         but known to Affiant). Among the pictures listed on the Facebook page were

         pictures that Det. Reid had previously seen as profile pictures for Kik account

         “indyXXXXXXX”. Reid viewed that “Bobby Richards” acknowledged himself

         on this Facebook page as having two female relatives3, and Reid viewed



3 As per prior notation, this Facebook user, described the actual relationship between himself and the girls.

                                                         11
 Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 13 of 19 PageID #: 14




      pictures of two young female children on the Facebook page of “Bobby

      Richards.” The most recent picture of the two female children was posted on

      April 8th, 2020. Detective Reid also located a Facebook post by “Bobby

      Richards,” dated October 29th, 2019, in which a name, later linked to the

      mother of Minor Victims 1 and 2, was mentioned.

             F.    Reid searched Tracers for a subject named Donald Richards in

      Indianapolis, Indiana, and located a record for a subject named Donald R.

      Richards with a date of birth of xx/xx/1989 (redacted but known to Affiant).

      Reid also located an Indiana Operator’s License for a subject named Donald

      R. Richards III, DOB xx/xx/1989 (redacted but known to Affiant).

      11.    On April 16, 2020 investigators with the IMPD Cybercrimes Unit

confirmed that Donald R. Richards III has two female relatives who are the same

ages as the girls that “indyXXXXXXX” described in the online Kik chats with

Detective Reid.

      12.    On April 16, 2020, this Affiant obtained a search warrant in the

Marion County Superior Court, authorizing the search of a vehicle, the residence

xxxx E. Tabor Street (address redacted but known to this Affiant) and the person of

Donald R. Richards III.

      13.    On April 16, 2020, this Affiant and assisting officers with the Indiana

Crimes Against Children task force executed the search warrants. Donald R.

Richards III was located on the property of xxxx E.Tabor Street, as were his two

female relatives, ages 5 and 3. Also found in Richards’ room in the residence, in



                                         12
 Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 14 of 19 PageID #: 15




immediate proximity to where the children were located, was suspected

methamphetamine as well as syringes.

      14.    In an interview recorded with audio and video, this Affiant read

Richards his Miranda rights, which Richards acknowledged understanding.

Richards, who goes by the first name of Bobby, stated that he rents a room at the

residence for himself and the two minor females. Richards stated that he has a cell

phone in a green case in his bedroom. When this Affiant asked for the passcode to

the cell phone, Richards said that he wanted to talk to a lawyer, thus ending the

interview.

      15.    This Affiant also interviewed another person in the residence, Witness

1 (identity known to Affiant bur redacted). Witness 1 stated he has been friends

with Richards since high school and has been staying on the couch in the residence

for about 2 months. Witness 1 admitted that he and Richards used

methamphetamine. Witness 1 stated that until this past Friday, April 10, 2020, he

and Richards had worked together at George’s Concrete Company. Witness 1

described the shirts they wore at work as “Hi-vis yellow or green.” Witness 1 also

showed me an email he sent to Richards on February 15, 2020. The email address

was sent to Richards at brichards1534@gmail.com.

      16.    Forensic triage: A preliminary triage and examination of multiple

digital devices recovered in Richards’ bedroom was done on-scene. While not yet

complete, the initial examination of three devices found visual depictions of minors

engaged in sexually explicit conduct.



                                         13
Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 15 of 19 PageID #: 16




          A.      Blue Flash Drive: A blue generic flash drive with an adapter

    held multiple images of prepubescent females with their vaginal area

    exposed.

                 i.     IMG_20190608_053120 is a close-up image of the vaginal

          area of a prepubescent female. Visible in the image is an adult’s

          thumb and index fingers spreading the genitals open. The thumbnail

          of the adult is noticeably dirty.

                ii.     The above described image and several others on the blue

          flash drive contain EXIF data. This EXIF data shows

          longitude/latitude in the immediate area of xxxx E Tabor St

          Indianapolis, IN 46203. This Affiant knows that, based on this data,

          this image was created in the immediate area of xxxx E. Tabor Street.

               iii.     While this Affiant was present in the residence, I

          observed Richards’ hands. His thumb / fingernails to be noticeably

          dirty and to have the same appearance as the hands in the visual

          depictions recovered by Det. Reid and the visual depiction in

          IMG_20190608_053120.

          B.      Sandisk 200 GB Micro SD card: A Sandisk 200 GB Micro SD

    card in a Kingston MicroSD card adapter was also recovered from Richards’

    bedroom. The micro SD card contains evidence showing that Richards used

    Minor Victim 1 and also Minor Victim 2 to engage in sexually explicit conduct

    for the purpose of creating a visual depiction of such conduct. This evidence



                                        14
Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 16 of 19 PageID #: 17




    is described as follows:

                i.      Image 20191004_221928 is an image of a child that this

          Affiant recognizes as Minor Victim 1. She is wearing blue-green and

          purple long sleeve pajamas and holding a sign the reads “Oct 4 2019”.

          There are also images 20191004_231742, 20191004_231906, and

          20191004_231917 in which Minor Victim 1 appears to be asleep. In

          each of these 3 images, she is wearing the same pajamas described

          above, and an adult hand is holding an exposed penis against her

          mouth and/or face. The sign and naming convention of the images

          leads this Affiant to believe the images were produced on October 4,

          2019.

               ii.      File 20191011_045146 is a video showing the face of a

          person that this Affiant believes to be Richards. Richards is depicted

          licking the genital area of a prepubescent child that this Affiant

          believes to be Minor Victim 2 based on her size. The child has her legs

          pulled up and her knees spread apart. The naming convention of this

          video would lead this Affiant to conclude that the depiction was

          created on or about October 11, 2019.

              iii.      File 20191005_233750(1) shows Minor Victim 1 laying on

          her back on a bed with her legs spread and her vaginal area exposed.

          She is wearing a black top and her face is partially visible. As the

          camera moves, a circle tattoo is partially visible on the arm of an adult



                                       15
 Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 17 of 19 PageID #: 18




            holding the camera. This tattoo is consistent with a tattoo this Affiant

            has observed in pictures of Richards.

                 iv.     File 20191005_234017 is a video that depicts a

            prepubescent female laying on her back on a bed with her legs spread

            and her vaginal area exposed. Donald R. Richards III is clearly visible

            in the depiction, and he is shown making oral contact with the vaginal

            area of the child and rubbing the child’s genital area with his fingers.

                 v.      The naming convention and the minor victim’s position in

            these videos (File 20191005_234017 and File 20191005_233750(1))

            lead this Affiant to believe that Richards used this child to engage in

            sexually explicit conduct for the purpose of creating these visual

            depictions of the conduct on October 5, 2019 and were recorded during

            the same event.

            C.     Micro SD Card from Richards’ Cell Phone: The microSD card

      recovered from Richards’ cell phone contained multiple images of Richards,

      including some showing a circle tattoo on the inside of his forearm. The

      microSD card also contained images of the exposed vaginal area of a

      prepubescent child. This includes “Image226” which this Affiant describes as

      a prepubescent child spreading her exposed vaginal area with her fingers.

      17.   Conclusions Drawn: This Affiant believes the following, based on the

evidence obtained on-scene as well as the Kik chats:

            A.     That DONALD ROBERT RICHARDS III used Minor Victims 1



                                         16
 Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 18 of 19 PageID #: 19




      and 2 to engage in sexually explicit conduct for the purpose of creating visual

      depictions of Minor Victims 1 and 2 engaged in the conduct. This Affiant

      recognizes Minor Victim 1 from the images and she was present on scene at

      the time that the warrant was executed. This Affiant also observed Minor

      Victim 2 on-scene. I recognize her from the images disseminated to Det. Reid

      and believe that she is depicted in at least one of the images created by

      Richards that was found in his residence at the time the warrant was

      executed. I recognize Richards in the visual depictions based on my own

      observations of his physical appearance as well as the tattoo described above.

             B.    That DONALD ROBERT RICHARDS III distributed these

      visual depictions using Kik, an internet-based application. This Affiant

      further believes that having Minor Victim 1 hold a sign with the date on it

      shows that Richards is communicating with another online user about the

      sexual exploitation of children and is attempting to show that Richards is

      creating child abuse imagery that is “new,” as opposed to sending “old” or

      child pornography that is otherwise available online.

      18.    Interstate and Foreign Commerce: Richards used Kik to transport

the images of Minor Victims 1 and 2 in interstate and foreign commerce. Kik is a

Messaging service which uses the Internet, a means and facility of interstate and

foreign commerce. The visual depictions of Minor Victims 1 and 2 were produced

and stored using devices that were not manufactured or contain parts that were not

manufactured in the State of Indiana, and, therefore, travelled in interstate and



                                         17
 Case 1:20-mj-00383-MJD Document 2 Filed 04/17/20 Page 19 of 19 PageID #: 20




foreign commerce.

      19.       Venue: Richards is a resident of the Southern District of Indiana, and

this Affiant believes that Richards exploited Minor Victims 1 and 2 and distributed

the sexually explicit visual depictions of them within the Southern District of

Indiana and elsewhere.

      20.       Conclusion Based upon the contents of this Affidavit, there is

probable cause to believe that Donald Robert Richards III has committed the above

listed offenses. I respectfully request that the Court issue a Criminal Complaint

and Arrest Warrant for Donald Robert Richards III charging him with the offenses

listed above.


                                            ________________
                                         ________________________________
                                            k Force Officer D
                                         Task               Darin Odier
                                         Federal Bureau of Investigation



Attested to by the applicant in accordance with the requirements of

Fed. Crim. P. 4.1 by telephone this 17th day of April, 2020.




                                        Mark J. Dinsmore
                                        United States Magistrate Judge
                                        Southern District of Indiana




                                            18
